Atkinson, J.
It affirmatively appearing that the plaintiffs in execution did not consent to a sale of the entire estate in the mortgaged property, that their counsel, before the sale, had informed counsel of the mortgagees that they would not so consent, and had also notified the crowd in attendance upon the sale that only the equity of redemption would be sold,, nothing passed at the sale except that equity, and the plaintiffs in execution are not estopped from so asserting, merely because counsel for the mortgagees announced at the sale that the entire property would be sold and that the purchaser would get a good title; especially when it appears that on a former trial of this case the same counsel admitted in open court that the plaintiffs in execution had made no such consent. The case is in no way substantially different from what it was when before this court at the October term, 1893 (93 Ga. 542), and the questions now made are controlled by the general principles then announced. Judgment affirmed.